Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	The Examiner acknowledges the applicant’s amendment filed 11/12/2020.  At this point claims 7-21 are pending in the instant application and ready for examination by the Examiner.

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minkovich in view of Srinivasa3 and further in view of Zhang. (‘HRLSim: A High Performance Spiking Neural Network Simulator for GPGPU Clusters’ referred to as Minkovich; ‘ Self-Organizing Spiking Neural Model for Learning Fault-Tolerant Spatio-Motor Transformations’, referred to as Srinivasa3; U. S. Patent Publication 20160350649, referred to as Zhang) 

Claim 7
Minkovich discloses a computer-readable storage medium having stored thereon instructions that, when implemented by a computing device, cause the computing device to: generate a plurality of weights corresponding to links between a plurality of input neurons and a plurality of excitatory neurons (E-neurons) (Minkovich, p317; Generate a plurality of weights corresponding to links between a plurality of input neurons and a plurality of excitatory neurons (E-neurons) of applicant maps to ‘The test network was comprised of excitatory pyramidal and inhibitory cells. Each neuron contained two channel conductances modeled using Hodgkin–Huxley dynamics. Minkovich, p317; Using the plurality of input neurons of applicant maps to the example of ‘As the current input into the model neuron is increased,…’ of Minkovich.), the plurality of E-neurons, a plurality of inhibitory neurons (l-neurons) (Minkovich, p317; The plurality of E-neurons, a plurality of inhibitory neurons (l-neurons) of applicant maps to ‘The test network was comprised of excitatory pyramidal and inhibitory cells.’ of Minkovich.), and a plurality of base templates. (Minkovich, p328-329; A plurality of base templates of applicant maps to ‘We used only four slaves nodes (80-k neurons) because building the 10-k connectivity experiment required 47.9 GB of memory on Master. Thus, more than four nodes were not considered.’ and ‘In addition, template-based designs can improve extensibility but that brings an associated increase in code complexity and again, can introduce decreased performance.’ of Minkovich.)
Minkovich does not disclose expressly while utilizing the E-neurons for a training deactivate the plurality of l-neurons…. train a spiking neural network including the plurality of input neurons, the plurality of E-neurons, and the plurality of deactivated l-neurons utilizing a plurality of training samples.
Srinivasa3 discloses while utilizing the E-neurons for a training deactivate the plurality of l-neurons…. train a spiking neural network including the plurality of input neurons, the plurality of E-neurons, and the plurality of deactivated l-neurons utilizing a plurality of training samples. (Srinivasa3, p1528, fig 4; ‘while utilizing the E-neurons for a training deactivate the plurality of l-neurons’….’ train a spiking neural network during training.’ of Srinivasa. Utilizing the E-neurons for a training maps to the excitatory neurons in L2.) It would have been obvious to one having ordinary skill in the art, having the teachings of Minkovich and Srinivasa3 before him before the effective filing date of the claimed invention, to modify Minkovich to incorporate the concept of training the excitatory neurons with new training of Srinivasa3. Given the advantage of inhibitory neurons have nothing to do with identify or classification functions, one having ordinary skill in the art would have been motivated to make this obvious modification.
Minkovich and Srinivasa3 do not disclose expressly and deactivate incoming and outgoing connections to and from the I-neurons.
Zhang discloses and deactivate incoming and outgoing connections to and from the I-neurons. (Zhang, 0012; …. the neural network further including connection based switches and/or random switches to select and disable at least a portion of the neurons in each layer; training the neural network by selecting and disabling the portion of neurons in each layer….EC: This discloses the actual connections for the neurons) It would have been obvious to one having ordinary skill in the art, having the teachings of Minkovich, Srinivasa3 and Zhang before him before the effective filing date of the claimed invention, to modify Minkovich and Srinivasa3 to incorporate physical disconnection hardware of neurons of Zhang. Given the advantage of avoiding a . 

Claim(s) 8 and 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minkovich, Srinivasa3, Zhang as applied to claim 7 above, and further in view of Srinivasa. (‘Unsupervised discrimination of patterns in spiking neural networks with excitatory and inhibitory synaptic plasticity’, referred to as Srinivasa)

Claim 8
Minkovich, Srinivasa3 and Zhang do not disclose expressly wherein the instructions to train the spiking neural network further including instructions to: generate a plurality of spiking rates, for a corresponding training sample from the plurality of training samples, by processing the corresponding training sample through the plurality of input neurons and the plurality of E-neurons.
Srinivasa discloses wherein the instructions to train the spiking neural network further including instructions to: generate a plurality of spiking rates, for a corresponding training sample from the plurality of training samples, by processing the corresponding training sample through the plurality of input neurons and the plurality of E-neurons. (Srinivasa, p1; Generate a plurality of spiking rates, for a corresponding training sample from the plurality of training samples, by processing the corresponding training sample through the plurality of input neurons and the plurality of E-neurons of applicant maps to ‘Neural models based on the adaptive resonance theory (Grossberg, 2012) attempt to answer these questions by using firing rate code combined with Hebbian 

Claim 11
Minkovich, Srinivasa3 and Zhang do not disclose expressly wherein the instructions to train the spiking neural network also including instructions to create spike-rate signature for a plurality of classes to be recognized and wherein each of the plurality of classes is represented by a number of training samples.
Srinivasa discloses wherein the instructions to train the spiking neural network also including instructions to create spike-rate signature for a plurality of classes to be recognized and wherein each of the plurality of classes is represented by a number of Srinivasa, p6; Wherein the instructions to train the spiking neural network also comprise instructions to create spike-rate signature for a plurality of classes to be recognized and wherein each of the plurality of classes is represented by a number of training samples of applicant maps to ‘The Fano factor (FF) is defined as the ratio of sample variance to sample mean of spike counts observed in a time window and the quality of the estimator strongly depends on the length of the window.’ of Srinivasa.) It would have been obvious to one having ordinary skill in the art, having the teachings of Minkovich, Srinivasa3, Zhang and Srinivasan before him before the effective filing date of the claimed invention, to modify Minkovich, Srinivasa3 and Zhang to incorporate the concepts of training a neural network as a classifier, training only includes E-neurons, employing a hardware chip for storage, determining error of classification, iterating the error calculation to a smaller/decreasing value per classification, testing the neural network,  calculating the overall error of the neural network, modifying the neural network by additional neurons of Srinivasan. Given the advantage of having a functional network, saving energy training only E-neurons, using hardware for reliability, testing the network for accuracy, using an algorithm which increases accuracy, and being able to modify the basic network for expandability, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 12
Minkovich, Srinivasa3 and Zhang do not disclose expressly wherein the instructions to generate the plurality of classes for the plurality of training samples 
Srinivasa discloses wherein the instructions to generate the plurality of classes for the plurality of training samples further including instructions to generate a plurality of signatures from the plurality of training samples, wherein each of the plurality of signatures including a rate vector of the E-neurons. (Srinivasa, p6; Wherein the instructions to train the spiking neural network also comprise instructions to create spike-rate signature for a plurality of classes to be recognized and wherein each of the plurality of classes is represented by a number of training samples of applicant maps to The Fano factor (FF) is defined as the ratio of sample variance to sample mean of spike counts observed in a time window and the quality of the estimator strongly depends on the length of the window.’ of Srinivasa.), wherein each of the plurality of signatures comprises a rate vector of the E-neurons (Srinivasa, p. 5; ‘firing rate vector’). It would have been obvious to one having ordinary skill in the art, having the teachings of Minkovich, Srinivasa3, Zhang and Srinivasan before him before the effective filing date of the claimed invention, to modify Minkovich, Srinivasa3 and Zhang to incorporate the concepts of training a neural network as a classifier, training only includes E-neurons, employing a hardware chip for storage, determining error of classification, iterating the error calculation to a smaller/decreasing value per classification, testing the neural network,  calculating the overall error of the neural network, modifying the neural network by additional neurons of Srinivasan. Given the advantage of having a functional network, saving energy training only E-neurons, using hardware for reliability, testing 

Claim 13
Minkovich discloses wherein the instructions further including instructions to store the plurality of classes in a memory of an auxiliary central processing unit (CPU). (Minkovich, p316; Wherein the memory of the neural chip is hosted by an auxiliary central processing unit (CPU) of the neural chip of applicant maps to ‘GPUs have a large number of single-instruction multipledata (SIMD) processors capable...’ of Minkovich).

 	Claim 14
Minkovich discloses a method for generating a spiking neural network, including: generating a plurality of classes comprising a plurality of spiking vectors utilizing a plurality of input neurons (Minkovich, p317; Utilizing a plurality of input neurons of applicant maps to the example of ‘As the current input into the model neuron is increased,…’ of Minkovich.), a plurality of excitatory neurons (E-neurons) (Minkovich, p317; A plurality of excitatory neurons (E-neurons) of applicant maps to ‘The test network was comprised of excitatory pyramidal and inhibitory cells. Each neuron contained…’ of Minkovich.), and a plurality of inhibitory neurons (l-neurons). (Minkovich, p317; And a plurality of inhibitory neurons (l-neurons)  of applicant maps to 
Minkovich does not disclose expressly while utilizing the E-neurons for a training, deactivating the plurality of l-neurons.
Srinivasa3 discloses while utilizing the E-neurons for a training, deactivating the plurality of l-neurons. (Srinivasa3, p1528, fig 4; While utilizing the E-neurons for a training, deactivating the plurality of l-neurons of applicant maps to the connections from L2 to only the excitatory neurons of L4. This parallels the phrase ‘….deactivated l-neurons utilizing a plurality of training samples.’ L2 is associated with ‘One to one feedfordward connections with no STDP synapses during training.’ of Srinivasa. Utilizing the E-neurons for a training maps to the excitatory neurons in L2.) It would have been obvious to one having ordinary skill in the art, having the teachings of Minkovich and Srinivasa3 before him before the effective filing date of the claimed invention, to modify Minkovich to incorporate the concept of training the excitatory neurons with new training of Srinivasa3. Given the advantage of inhibitory neurons have nothing to do with identify or classification functions, one having ordinary skill in the art would have been motivated to make this obvious modification.
Minkovich and Srinivasa3 do not disclose expressly and deactivate incoming and outgoing connections to and from the I-neurons. 
Zhang discloses and deactivate incoming and outgoing connections to and from the I-neurons. (Zhang, 0012; …. the neural network further including connection based switches and/or random switches to select and disable at least a portion of the neurons in each layer; training the neural network by selecting and disabling the portion of 
Minkovich, Srinivasa3 and Zhang do not disclose expressly storing the plurality of classes and the plurality of spiking vectors in memory of a neural chip;….generating a spiking vector, including a plurality of spiking rates of the plurality of E-neurons, for a pattern comparing the spiking vector to the plurality of classes; and classifying the pattern based on a comparison of the spiking vector to the plurality of classes.
Srinivasa discloses storing the plurality of classes and the plurality of spiking vectors in memory of a neural chip (Srinivasa, p2; Storing the plurality of classes and the plurality of spiking vectors in memory of a neural chip of applicant maps to ‘Spiking versions of reservoir computing models have shown learning of spatiotemporal patterns but the reservoir is not plastic in these implementations.’ of Srinivasa.);….generating a spiking vector, including a plurality of spiking rates of the plurality of E-neurons, for a pattern (Srinivasa, p2; Generating a spiking vector, comprising a plurality of spiking rates of the plurality of E-neurons, for a pattern of applicant maps to ‘In response to multiple input currents coming from excitatory and inhibitory presynaptic neurons in the sets Preex and Preinh, respectively,…’ of Srinivasa.) comparing the spiking vector to the plurality of classes; and classifying the pattern based on a comparison of the spiking Srinivasa, abstract; Comparing the spiking vector to the plurality of classes; and classifying the pattern based on a comparison of the spiking vector to the plurality of classes of applicant maps to ‘A new measure called the discriminability index (DI) is introduced to compute if the network can discriminate between old patterns already presented in an initial training session. The DI is also used to compute if the network adapts to new patterns without losing its ability to discriminate among old patterns.’ of Srinivasa. ‘Comparing’ maps to the function of DI. ‘Discriminate’ maps to the purpose being able to classify.) It would have been obvious to one having ordinary skill in the art, having the teachings of Minkovich, Srinivasa3, Zhang and Srinivasan before him before the effective filing date of the claimed invention, to modify Minkovich, Srinivasa3 and Zhang to incorporate the concepts of training a neural network as a classifier, training only includes E-neurons, employing a hardware chip for storage, determining error of classification, iterating the error calculation to a smaller/decreasing value per classification, testing the neural network,  calculating the overall error of the neural network, modifying the neural network by additional neurons of Srinivasan. Given the advantage of having a functional network, saving energy training only E-neurons, using hardware for reliability, testing the network for accuracy, using an algorithm which increases accuracy, and being able to modify the basic network for expandability, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 15
Minkovich, p316; Wherein the memory of the neural chip is hosted by an auxiliary central processing unit (CPU) of the neural chip of applicant maps to ‘GPUs have a large number of single-instruction multipledata (SIMD) processors capable…’ of Minkovich.)

Claim 16
Minkovich, Srinivasa3 and Zhang do not disclose expressly wherein comparing the spiking vector to the plurality of classes further including comparing the spiking vector to the plurality of spiking vectors corresponding to the plurality of classes.
Srinivasa discloses wherein comparing the spiking vector to the plurality of classes further including comparing the spiking vector to the plurality of spiking vectors corresponding to the plurality of classes. (Srinivasa, p2; Wherein comparing the spiking vector to the plurality of classes further comprises comparing the spiking vector to the plurality of spiking vectors corresponding to the plurality of classes of applicant maps to ‘A spiking neural network with spike-driven synaptic dynamics compatible with STDP and short-term synaptic plasticity and with supervisory signals was shown to learn and correctly classify a large number of overlapping patterns’ of Srinivasa.) It would have been obvious to one having ordinary skill in the art, having the teachings of Minkovich, Srinivasa3, Zhang and Srinivasan before him before the effective filing date of the claimed invention, to modify Minkovich, Srinivasa3 and Zhang to incorporate the concepts of training a neural network as a classifier, training only includes E-neurons, employing a hardware chip for storage, determining error of classification, iterating the 

Claim 17
Minkovich, Srinivasa3 and Zhang do not disclose expressly wherein classifying the pattern further including determining a distance from the spiking vector to corresponding spiking vectors of a particular class from the plurality of classes.
Srinivasa discloses wherein classifying the pattern further including determining a distance from the spiking vector to corresponding spiking vectors of a particular class from the plurality of classes. (Srinivasa, p2; Wherein classifying the pattern further comprises determining a distance from the spiking vector to corresponding spiking vectors of a particular class from the plurality of classes of applicant maps to ‘This process is repeated for each pattern to identify a prototype firing rate code for each input pattern. Using the prototype firing rate codes, the inter-pattern distance (Dinter,) was computed. Dinter is defined as the average pair-wise distance between prototype readout codes computed from all possible unique pairs of prototype readout codes generated by the network for a given test set.’ of Srinivasa.) It would have been obvious to one having ordinary skill in the art, having the teachings of Minkovich, Srinivasa3, 

Claim 18
Minkovich, Srinivasa3 and Zhang do not disclose expressly wherein classifying the pattern further including assigning a class, from the plurality of classes, to the pattern, wherein the class has a smallest distance between the spiking vector and the corresponding spiking vectors of the class.
Srinivasa discloses wherein classifying the pattern further including assigning a class, from the plurality of classes, to the pattern, wherein the class has a smallest distance between the spiking vector and the corresponding spiking vectors of the class. (Srinivasa, p8; The maximum value of Dl is 1.0 and its minimum value is typically zero unless Dintra > Dinter. Dl is dependent on M since uniqueness is dependent on M). It would have been obvious to one having ordinary skill in the art, having the teachings of 

Claim 19
Minkovich, Srinivasa3 and Zhang do not disclose expressly determining whether the pattern is correctly assigned to the class.
Srinivasa discloses determining whether the pattern is correctly assigned to the class. (Srinivasa, p2; Wherein comparing the spiking vector to the plurality of classes further comprises comparing the spiking vector to the plurality of spiking vectors corresponding to the plurality of classes of applicant maps to ‘A spiking neural network with spike-driven synaptic dynamics compatible with STDP and shortterm synaptic plasticity and with supervisory signals was shown to learn and correctly classify a large number of overlapping patterns’ of Srinivasa). It would have been obvious to one having ordinary skill in the art, having the teachings of Minkovich, Srinivasa3, Zhang and 

Claim 20
Minkovich, Srinivasa3 and Zhang do not disclose expressly determining a correct class from the plurality of classes of the pattern based on a determination that the pattern is not correctly assigned.
Srinivasa discloses determining a correct class from the plurality of classes of the pattern based on a determination that the pattern is not correctly assigned. (Srinivasa, p. 21; These errors can however be fixed by periodically providing the correct labels that can trigger STDP based learning to quickly correct the mistakes by retuning the synapses from the reservoir to the readout neurons’). It would have been obvious to one having ordinary skill in the art, having the teachings of Minkovich, Srinivasa3, Zhang and Srinivasan before him before the effective filing date of the claimed invention, to 

Claim 21
Minkovich, Srinivasa3 and Zhang do not disclose expressly adding the spiking vector to the corresponding spiking vectors of the correct class.
Srinivasa discloses adding the spiking vector to the corresponding spiking vectors of the correct class. (Srinivasa, p2; Storing the plurality of classes and the plurality of spiking vectors in memory of a neural chip of applicant maps to ‘Spiking versions of reservoir computing models have shown learning of spatiotemporal patterns but the reservoir is not plastic in these implementations.’ of Srinivasa). It would have been obvious to one having ordinary skill in the art, having the teachings of Minkovich, Srinivasa3, Zhang and Srinivasan before him before the effective filing date of the claimed invention, to modify Minkovich, Srinivasa3 and Zhang to incorporate the concepts of training a neural network as a classifier, training only includes E-neurons, .

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minkovich, Srinivasa3, Zhang and Srinivasa as applied to claims 8 and 11-21  above, and further in view of Drew. (‘Modeling temporal combination selective neurons of the songbird’, referred to as Drew)

Claim 9
Minkovich, Srinivasa3, Srinivasa and Zhang do not disclose expressly instructions to generate a plurality of spiking rates further including instructions to generate a signature, for a corresponding training sample from the plurality of training samples, comprising the plurality of spiking rates.
Drew discloses instructions to generate a plurality of spiking rates further including instructions to generate a signature, for a corresponding training sample from the plurality of training samples, comprising the plurality of spiking rates. (Drew, fig 2; Wherein the instructions to generate a plurality of spiking rates further comprise 

Claim 10
Minkovich, Srinivasa3, Srinivasa and Zhang do not disclose expressly wherein the signature is a rate vector including the plurality of spiking rates.
Drew discloses wherein the signature is a rate vector including the plurality of spiking rates. (Drew, p792; Wherein the signature is a rate vector comprising the plurality of spiking rates of applicant maps to ‘The resulting output from the entire bank of filters then forms a vector of firing rates. This is fed into a syllable detector that performs two operations. First, it normalizes the firing rate vector at each point in time to allow amplitude-independent syllable identification.’ of Drew.) It would have been obvious to one having ordinary skill in the art, having the teachings of Minkovich, Srinivasan, Zhang, Srinivasa3 and Drew before him before the effective filing date of the claimed invention, to modify Minkovich, Srinivasan, Zhang and Srinivasa3 to 

Response to Arguments
4.	Applicant’s arguments filed on 3/31/2020 for claims 7-21 have been fully considered but are not persuasive.

5.	In reference to the Applicant’s argument:
Claim 7 sets forth while utilizing the E-neurons for a training, deactivate the plurality of I-neurons and deactivate incoming and outgoing connections to and from the I-neurons. The Office Action indicates that Minkovich does not teach or suggest deactivating. Instead, the Office Action cites FIG. 4 of Srinivasa3. FIG. 4 illustrates that the inhibitory interneurons of Layer 2x are not connected to Layer 4x. The Office Action alleges that such lack of connection illustrates that the I-neurons are deactivated. However, claim 7 now clarifies: deactivate the plurality of I-neurons and deactivate incoming and outgoing connections to and from the I-neurons. As Srinivasa3 is silent to deactivating beyond the lack of connections, Srinivasa3 fails to teach or suggest the noted element of claim 1. Accordingly, reconsideration of claim 7 is requested.

Examiner’s response:
	The examiner uses the new reference Zhang which discloses the disconnection mechanism for disconnecting neurons. 

6.	Claims 7-21 are rejected.
	
Conclusion	
7.	The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure.

	-U. S. Patent 5828812: Khan
	-U. S. Patent 8000797: Sarpeshkar

Correspondence Information
8.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)








/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121